Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 12/4/20.  Claims 1-15 are pending and have been examined.
	Claims 1-15 are rejected.

Drawings
	The drawings filed on 12/4/20 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/4/20 and 12/11/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: “the temporal and spatial evolution” on page 1 line 20 should be “temporal and spatial evolution”.  Appropriate correction is required.
Claim 1 is further objected to because of the following informalities: “the inference mode” on page 2 line 13 should be “an inference mode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	As per claims 1-9, they are rejected because the applicant has provided evidence that the applicant intends the term "computer program product” to include non-statutory matter.  The specification does not provide a range for the computer program product.  The words "program" and/or "product" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage medium”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “free parameters” in claims 1, 4 and 10 is a relative term which renders the claim indefinite. The term “free parameters” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of the examination, the examiner has interpreted “free parameter” in claims 1, 4 and 10 as “parameters that need to be determined through a calibration step”.
Claims 2-3, 5-6 and 11-15, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.
Claim 10 recites “performing a model of the mechanical process” on page 2 line 12, it is not clear how a model can be “performed”, the specification does not provide sufficient explanation as how a model is “performed”, for the purpose of the examination, the examiner has interpreted “performing a model of the mechanical process” in claim 10 as “generating a model of the mechanical process”.
Claim 10 recites the limitation "computer program product" in page 2 line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-15, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US20130028673 discloses an inspection point positional information acquisition step of acquiring thermal displacement positions of at least three inspection points set on a support member; an approximate curve calculation step of calculating an approximate curve of a deformed shape of the support member on the basis of the thermal displacement positions of the inspection points; a correction value calculation step of calculating a correction value for a command position of a movable member on the basis of the command position and the approximate curve; and a correction step of correcting the command position of the movable member using the correction value, are provided.
	JP2006281420 discloses a temperature distribution function of a column concerning each of the axial directions by measuring temperature at a plurality of points of the column, heat displacement of the column at a current position of a saddle and displacement to the knife edge position from the saddle are respectively computed from the temperature distribution function, a saddle position and the knife edge position of the tool, and the heat displacement is compensated by the NC device in accordance with a heat displacement estimated value with the sum total of them as the heat displacement estimated value
	US9702681 discloses a computing device connects with a measurement machine. The measurement machine includes a raster ruler and a measurement unit. The computing device reads environmental temperatures from a temperature sensor. Compensation coefficients of the standard workpiece and compensation coefficients of the raster ruler are calculated. The computing device calculates total compensation coefficients of the standard workpiece and the raster ruler. When the measurement machine measures an object workpiece, the computing device calculates a total error of the object workpiece according to the total compensation coefficients of the standard workpiece and the total compensation coefficients of the raster ruler. Coordinates of the object workpiece are calculated according to the total error and mechanism coordinates of each axis of the measurement machine.
	US10466029 discloses a method for correcting an angular deviation between a real angle and an ideal angle between motion axes of a coordinate measuring device. The angular deviation depends on position, temperature, and/or loading mass. Values of a position-dependent angular deviation for partial measurement ranges of the coordinate measuring device are determined, and/or a difference between the angular deviation in a partial measurement range and a total measurement range, and the position-dependent angular deviation is corrected by using these values. Values of the temperature-dependent angular deviation for at least two different temperatures are determined and the deviation is corrected based on these. Values of the loading-mass-dependent angular deviation for loading the coordinate measuring device with at least two different loading masses are determined in a range of loading masses and/or information is obtained for correcting the loading-mass-dependent angular deviation in a temperature range and the deviation is corrected by using one of the values or information.
	CN107607070A discloses a kind of articulated arm coordinate measuring machine thermal deformation errors to recognize bearing calibration, sets hot monitoring point at the pedestal of joint arm, measuring arm, joint and gauge head respectively, records temperature rise-time changing curve of each monitoring point; operation coordinate measuring machine is measured to standard gauge block, and each hot monitoring point measurement error, experimental error compensation model is established according to arithmetic of linearity regression equivalent to the temperature rise value of laboratory temperature to the temperature rise value and thermal deformation errors value of seven hot monitoring points of joint arm, undetermined parameter is determined using least square method, the measurement result of articulated arm coordinate measuring machine is compensated.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117